DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61662702, 61800527, 13924505, 14062707, 15095883, 15157444, 15609334, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these  June 27, 2018.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20180008355 to Mozes.
Regarding Claim 1, Mozes teaches a method of operating an image-guided surgical system using imaging information for a 3-dimensional anatomical volume (as in fig. 5), the method comprising:

determining a placement of a virtual implant (implant 1100, par. 0079, fig. 5) for the 3-dimensional anatomical volume based on the pose of the probe and based on an offset from an end of the probe along the longitudinal axis, such that a trajectory of the virtual implant is in alignment with the longitudinal axis of the probe in the pose (fig. 6, par. 0080); and
after determining the placement of the virtual implant, adjusting the virtual implant responsive to movement of the probe while maintain the trajectory of the virtual implant (par. 0080 the implant 1100 follows the movements of the probe 1000, e.g. translation, rotation in 3D environment).
Regarding Claim 2, Mozes further teaches providing first reformatted image data to be rendered on a display based on the imaging information and based on the placement of the virtual implant, the imaging information including 3-dimensional anatomical imaging information for the 3-dimensional anatomical volume, and after providing the first reformatted image data, providing second reformatted image data to be rendered on the display based on adjusting the virtual implant (par. 0079-0080, the image is updated on the display 800 in real-time, i.e. a reformatting).
Regarding Claim 3, Mozes further teaches wherein adjusting the virtual implant responsive to movement of the probe and responsive to user input separate from the movement of the probe while maintaining the trajectory of the virtual implant (par. 0083, the selector 1300 allows input separate to the movement of the probe 1000, such as 
Regarding Claim 4, Mozes further teaches wherein the user input is first user input, the method further comprising: responsive to second user input separate from the movement of the probe, storing information regarding the virtual implant based on the trajectory of the virtual implant and based on the adjusting (par. 0083, the selector 1300 allows input/information separate to the movement of the probe 1000, such as switching from a first to a second implant and thereafter adjusting the position of this second implant). 
Regarding Claim 6, Mozes further teaches wherein adjusting the virtual implant comprises moving the placement of the virtual implant along the trajectory responsive to movement of the probe (par. 0079-0080, fig. 6; the implant follows the translational movement of the probe along the axis).
Regarding Claim 7, Mozes further teaches wherein moving the virtual implant comprises moving the virtual implant along the trajectory responsive to detecting rotation of the probe about the longitudinal axis of the probe (par. 0079-0080, fig. 6; the implant follows the rotational movement of the probe around the axis).
Regarding Claim 8, Mozes further teaches wherein moving the virtual implant comprising moving the virtual implant in a first direction along the trajectory responsive to detecting rotation of the probe in a first rotational direction and moving the virtual implant in a second direction along the trajectory responsive to detecting rotation of the probe in a second rotational direction (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions).

Regarding Claim 10, Mozes further teaches wherein moving the virtual implant comprises moving the virtual implant along the trajectory responsive to detecting movement of a tip of the probe in a direction that is nonparallel with respect to the trajectory of the virtual implant (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D, which includes yaw movements).
Regarding Claim 11, Mozes further teaches wherein the virtual implant comprises moving the virtual implant in a first direction along the trajectory responsive to detecting movement of the tip of the probe away from the trajectory of the virtual implant and moving the virtual implant in a second direction along the trajectory responsive to detecting movement of the tip of the probe toward the trajectory (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D, which includes yaw movements).
Regarding Claim 12, Mozes further teaches wherein moving the virtual implant comprises moving the virtual implant along the trajectory responsive to detecting movement of a tip of the probe around the trajectory of the virtual implant (par. 0079-
Regarding Claim 13, Mozes further teaches wherein moving the virtual implant comprises moving the virtual implant in a first direction along the trajectory responsive to detecting movement of the tip of the probe in a clockwise direction around the trajectory and moving the virtual implant in a second direction along the trajectory responsive to detecting movement of the tip of the probe in a counter clockwise direction around the trajectory (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D).
Regarding Claim 14, Mozes further teaches wherein a scale of movement of the virtual implant along the trajectory relative to movement of the tip is based on a distance of the tip from the trajectory (par. 0079-0080, fig. 6; the implant follows the probe in both rotational and translation directions in 3D).
Regarding Claim 17, Mozes further teaches wherein the probe comprises a plurality of spaced apart tracking markers, and wherein detecting the pose of the probe comprises detecting the pose based on the tracking system detecting the tracking markers (3D goggles see the probe shape which can be considered plurality of tracking markers, as in fig. 1).
Claims 18-20 are anticipated for the same reasons as for claims 1-4 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180008355 to Mozes in view of US 9636185 to Quaid.
Regarding Claim 5, Mozes does not teach controlling a robotic actuator to position an end-effector based on the information regarding the virtual implant. Quaid teaches a surgical device positioned on an end-effector of a robot which is controlled to remain on a virtual trajectory (abstract). One of ordinary skill would have found it obvious to provide a real implant to correspond to the virtual implant of Mozes and 
Regarding Claims 15-16, Mozes does not expressly teach wherein adjusting the virtual implant (a screw 1100, fig. 6) comprises changing a size of the virtual implant responsive to movement of the probe while maintaining the trajectory of the virtual implant. Quaid teaches an input device that changes a virtual implant size for a virtual haptic object (e.g. virtual funnel 26 as in Fig. 4A). As such, one of ordinary skill in the art before the effective filing date would have found it obvious to utilize the input device of Mozes to change the virtual implant size in the same manner as Quaid in order to change the constraints of the device positioning in space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10130430 to KAO teaches virtual objects in an image-guided tracking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799